ATTORNEY GRIEVANCE COMMISSION * IN THE
     OF MARYLAND                     COURT OF APPEALS
                                   * OF MARYLAND
          Petitioner,
     v.                            * Misc. Docket AG

     JONATHAN KIMBEL O’NEILL                                                                * No. 82

                            Respondent.                                                     * September Term, 2018

                                                                                   ORDER

                      This matter came before the Court on the Joint Petition of the Attorney Grievance

Commission of Maryland and the Respondent, Jonathan Kimbel O’Neill, to indefinitely

suspend the Respondent from the practice of law for violations of Rules 1.1, 1.3, 1.15,

1.16(d), 5.3, 8.1(b) and 8.4(a) and (d) of the Maryland Attorneys’ Rules of Professional

Conduct. The Court having considered the Petition, and the record herein, it is this 28th

day of May, 2019;

                      ORDERED, that the Respondent, Jonathan Kimbel O’Neill, be indefinitely

suspended from the practice of law in the State of Maryland; and it is further

                      ORDERED, that the Clerk of this Court shall strike the name of Jonathan Kimbel

O’Neill from the registry of attorneys in the Court and certify that fact to the trustees of the

Client Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this

State in accordance with Maryland Rule 19-761; and it is further

                      ORDERED, that the Respondent shall not petition for reinstatement unless and until

he has been deemed fit to practice law by a medical provider acceptable to Bar Counsel.

 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.           /s/ Clayton Greene Jr.
                            2019-05-28 12:36-04:00                                         Senior Judge


Suzanne C. Johnson, Clerk